United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 6, 2003
                       FOR THE FIFTH CIRCUIT
                       _____________________              Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30449
                          Summary Calendar
                       _____________________
                IN RE: COSSETTA WARD; DERRICK WARD,
                                                           Debtors.
                    COSSETTA WARD; DERRICK WARD,

                                                           Appellants,

                               versus

               BATON ROUGE NEONATAL ASSOCIATES, INC.,

                                                        Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No.: 03-CV-188-A
_________________________________________________________________

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cosetta and Derrick Ward appeal the judgment of the district

court affirming judgment of the bankruptcy court, which denied the

Wards a discharge pursuant to 11 U.S.C. § 727(a)(2) and (5), and

held that, as to Cosetta Ward, the debt to Baton Rouge Neonatal

Associates was non-dischargeable under 11 U.S.C. § 523(a)(6).         The

district court affirmed the bankruptcy court’s judgment because it

was impossible for the court to determine whether the bankruptcy

court’s factual findings were clearly erroneous, inasmuch as the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Wards failed to include a transcript of the trial in the bankruptcy

court in the record on appeal.   The Wards argue that the district

court’s judgment was biased because it gave no weight to the their

trial testimony, and that the district court violated their rights

to due process and equal protection because it did not ascertain

why a trial transcript was not ordered -- they claim, for the first

time on appeal, that they lacked financial resources to pay for a

transcript.

     Because a trial transcript was not made a part of the record

on appeal, it was impossible for the district court to give weight

to the Wards’ trial testimony.    The district court’s failure to

inquire about the reason why the transcript was not part of the

record did not violate the Wards’ due process and equal protection

rights.   The Wards did not seek leave to proceed in forma pauperis

or request a transcript at public expense.

     For the foregoing reasons, the judgment of the district court

is AFFIRMED, essentially for the reasons stated by the district

court.

                                                  A F F I R M E D.